Citation Nr: 0026339	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, appellant's father, and 
appellant's case manager


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant performed active duty for training and inactive 
duty for training for numerous periods from June 1980 to 
March 1987 with the Air National Guard of Oklahoma.  His 
periods of active duty training included a period from 
September to December 1983 when he was stationed in Sicily.  
He was transferred to the inactive ready reserve in August 
1987 where he was kept in an inactive status until May 1990, 
when his enlistment period expired.  He had no periods of 
active duty, active duty for training, or inactive duty for 
training from August 1987 to May 1990.

The instant appeal arose from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Muskogee, Oklahoma, which denied a claim to 
reopen a claim for service connection for schizophrenia.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in March 1996 and again in December 1996 for further 
development.  


FINDINGS OF FACT

1.  By decision entered in November 1992 the RO denied a 
claim to reopen a claim for service connection for 
schizophrenia.  The appellant was notified of that 
determination but did not initiate an appeal within one year.

2.  Evidence received since the time of the November 1992 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for schizophrenia.

3.  Competent evidence has been submitted to show that the 
appellant's schizophrenia is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The appellant's claim of entitlement to service 
connection for schizophrenia is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999). 

By decision entered in August 1990 the RO disallowed a claim 
for service connection for schizophrenia.  The evidence 
available at the time of that decision included the service 
medical records dated from 1980 to 1987 which did not show 
complaint, treatment or diagnosis referable to schizophrenia.  
Also of record at that time were private medical records 
dated from January to May 1990 from Mental Healthcare 
Services, Inc. (MHSI), which revealed a diagnosis of chronic, 
paranoid schizophrenia. 

Also of record at that time were the appellant's statements 
that his schizophrenia started when he was stationed in 
Sicily in November 1983 and he began having hallucinations.  
He reported that he returned to the United States as a result 
of those problems.  A May 1990 MHSI social-cultural 
outpatient assessment noted that the appellant reported a 
history of mental problems from the early 1980's when he went 
over to Sicily with the military.  He reported hearing voices 
and having frantic panic attacks "although he didn't know 
what they were."  The record noted that his "first major 
break" was in 1989.  

A July 1990 statement from a MHSI client advocate, S. McGhee, 
B.S., stated "[a]lthough he never received formal 
psychiatric treatment until 1989, [the appellant] has 
reported that his problem first started when he was in the 
military.  This age of onset is consistent with his 
diagnosis."  Mr. McGhee notes, and the Oklahoma Air National 
Guard records confirm, that the appellant was discharged for 
"unsatisfactory participation."  Mr. McGhee noted that 
"[the appellant] reports that this [unsatisfactory 
discharge] was due to the mental problem he was 
experiencing."

Further, the record at that time included written statements 
from the appellant's parents who reported that their son 
experienced "mental anguish and instability" while 
stationed in Sicily and that he returned to the United States 
without having received psychiatric help, although he was 
advised to do so.  His mother has identified herself as a 
psychologist.  The appellant was notified of the August 1990 
denial and of his appellate rights, but he did not initiate 
an appeal within one year.  That decision is final.

By decision entered in October 1991 the RO disallowed a claim 
to reopen a clam for service connection for schizophrenia.  
The RO noted new evidence was an October 1991 written 
statement from C. J. Mancuso, Ph. D., a clinical 
psychologist.  The psychologist noted that the appellant 
sought a consultation in November 1986 for reasons which were 
not clear.  The psychologist stated that "[the appellant's] 
problems appeared to be job related."  The psychologist 
indicated that the appellant was seen only once, thus no 
determination was made regarding diagnosis, prognosis, or 
recommendation.  The appellant was notified of the October 
1991 denial and of his appellate rights, but he did not 
initiate an appeal within one year.  That decision is final.

In November 1991 the appellant filed a claim to reopen.  A 
November 1991 letter from R. Passmore, M.D., was associated 
with the claims folder.  Dr. Passmore related that the 
appellant was seen by him three times in the fall of 1988 and 
early 1989.  At that time, Dr. Passmore stated that the 
appellant complained of symptoms of depression and was 
treated with antidepressant medication and psychotherapy.  
Dr. Passmore stated, "I have not seen [the appellant] since 
this time and would not have any information on the 
relationship of his military service and his condition in 
1988."  Two lay statements from servicepersons who 
reportedly were stationed with the appellant in Sicily were 
also associated with the record.  One man reported that the 
appellant displayed "extreme behavior-high temperament, 
[]recklessness, but then switching to a level headed worker" 
and that the appellant no longer appeared to be the same 
"happy, caring person."  The other individual reported that 
there was anti-American sentiment in Sicily and that there 
were problems with activists and pacifists.  He also noted 
significant physical and mental changes in the appellant.  In 
a March 1992 rating decision, the claim to reopen was denied.  
The appellant was notified of the October 1991 denial and of 
his appellate rights, but he did not initiate an appeal 
within one year.  That decision is final.

By decision entered in April 1992 the RO disallowed a claim 
to reopen a clam for service connection for schizophrenia.  
The RO noted new evidence was an April 1992 written statement 
from Dr. Passmore, who reported that he had seen the 
appellant in March 1992.  Dr. Passmore noted that the 
appellant had no symptoms of schizophrenia on the day he was 
seen and that he would have no other diagnosis for the 
appellant.  The appellant was notified of the April 1992 
denial and of his appellate rights, but he did not initiate 
an appeal within one year.  That decision is final.

By decision entered in November 1992 the RO disallowed a 
claim to reopen a clam for service connection for 
schizophrenia.  The newly developed evidence was additional 
evidence from MHSI dated in September and October 1989.  A 
September 1989 psychological evaluation noted that the 
appellant reported that his problems started after his 
parents separated.  He was notified of the November 1992 
denial and of his appellate rights, but he did not initiate 
an appeal within one year.  That decision is final.

The current claim of service connection for schizophrenia may 
be considered on the merits only if new and material evidence 
has been received since the time of the last final 
disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the time of the 
RO's November 1992 denial.  This evidence includes an October 
1996 written statement from S. L. Greer, M.D., a staff 
psychiatrist at Parkside Community Psychiatric Services and 
Hospital, which noted that he had been the appellant's 
psychiatrist for three years for treatment of psychotic 
symptoms; additional service records indicating the exact 
dates and types of the appellant's periods of service; 
written statements from the appellant's certified case 
manager, his father, and his brother; a transcript of 
testimony provided by the appellant, his father and mother, 
and his case manager during a January 1998 hearing before RO 
personnel; records from the Social Security Administration 
(SSA), including an October 1990 psychological evaluation and 
medical records dated in 1994 and 1995; and statements from 
the appellant and his representative.  

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the appellant's claim.  
The additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
appellant's claim in November 1992.  The "new" evidence, in 
particular the hearing testimony, the SSA records and the 
service records detailing his periods and types of duty, is 
also "material," inasmuch as it pertains to his diagnosis 
of schizophrenia and his periods of service.  New and 
material evidence having been submitted, the appellant is 
entitled to have his claim considered de novo.

An appellant who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board finds that the appellant's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  He has a current 
diagnosis of schizophrenia.  Lay statements by the 
appellant's family members as well as fellow servicemembers 
indicate that he manifested mental anguish, instability, 
mental changes, and extreme behavior in service.  Finally, 
the record contains medical evidence which links the current 
diagnosis of schizophrenia to service.  Specifically the 
appellant's former case manager testified that she had a 
degree in psychology and had worked with the appellant for 
over a year and a half on a regular basis.  She stated that 
"I can tell by his voice, by his breathing that it is very 
evident that the posttraumatic and the panic and the 
schizophrenia is all enmeshed back in Sicily."  The 
veteran's mother has also indicated that she holds a degree 
in psychology and linked the veteran's current disability to 
his period of active duty for training in Sicily.  also 
testified that she was 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, 
the Board finds that the claim for schizophrenia is well 
grounded.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for schizophrenia having 
been submitted, the claim is reopened.  The claim is also 
well grounded.  To this extent, the appeal is granted.  


REMAND

The Board has determined, above, that there is sufficient 
evidence to make well-grounded the claim for service 
connection for schizophrenia.  As a well-grounded claim has 
been presented, VA has a statutory duty under 38 U.S.C.A. 
§ 5107(a) to assist the appellant in the development of facts 
pertaining to that claim.  38 C.F.R. § 3.159 (1999); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In light of the fact that the appellant has never undergone a 
VA examination in connection with his claim for service 
connection for schizophrenia, the Board believes it is 
important to obtain a comprehensive VA examination that 
explores questions of etiology of his schizophrenia.  The 
examiner should have the opportunity to review the service 
medical records for medical and psychiatric findings and 
treatment and should be afforded the opportunity to review 
the post-service evidence of record.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. § 3.655 (1999).


Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to provide information regarding any 
evidence pertinent to his schizophrenia 
claim that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999). Any such records should then be 
associated with the VA claims folder.

2.  The appellant should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
schizophrenia.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  All 
special studies deemed necessary should 
be accomplished.  First, the examiner 
should identify any psychiatric disorder 
present.  Second, as regards each 
diagnosed psychiatric disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder was 
incurred during a period of active duty 
training, including the period from 
September to December 1983 when he was 
stationed in Sicily.  A complete 
rationale for the opinions expressed 
should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claim for 
service connection for schizophrenia.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise in 
order.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the appellant until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of this claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


